       Case 1:19-cv-02973-SCJ Document 124 Filed 02/20/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR               )
                                        )
REPRODUCTIVE JUSTICE                    )
COLLECTIVE et al.,                      )
                                        )
                                        )
      Plaintiffs,                       ) Civil Action No.: 1:19-cv-02973-SCJ
                                        )
                                        )
vs.                                     )
                                        )
                                        )
BRIAN KEMP et al.,                      )
                                        )
                                        )
                                        )
      Defendants.                       )
                                        )
                                        )



       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
                    PERMANENT INJUNCTION

      Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs SisterSong

Women of Color Reproductive Justice Collective; Feminist Women’s Health

Center; Planned Parenthood Southeast, Inc.; Atlanta Comprehensive Wellness

Clinic; Atlanta Women’s Medical Center; FemHealth USA d/b/a carafem;

Columbus Women’s Health Organization, P.C.; Summit Medical Associates, P.C.;

Carrie Cwiak, M.D., M.P.H.; Lisa Haddad, M.D., M.S., M.P.H.; and Eva Lathrop,

M.D., M.P.H. hereby move this Court for summary judgment on the claims in
        Case 1:19-cv-02973-SCJ Document 124 Filed 02/20/20 Page 2 of 4




Plaintiffs’ Verified Complaint for Declaratory and Injunctive Relief (ECF No. 1)

and respectfully request that this Court declare House Bill 481 (“H.B. 481” or “the

Act”) unconstitutional and issue a permanent injunction restraining Defendants and

their successors in office from enforcing it.

      For the reasons set forth more fully in Plaintiffs’ accompanying

Memorandum of Law, H.B. 481 is unconstitutional under the Due Process clause

of the Fourteenth Amendment to the U.S. Constitution because it bans abortion at a

pre-viability point in pregnancy and is unconstitutionally vague. Because there is

no genuine dispute as to any material fact, Plaintiffs are entitled to judgment as a

matter of law. Plaintiffs are also entitled to a permanent injunction of the

enforcement of H.B. 481 because they have prevailed on the merits of their claims,

there is no adequate remedy at law for the violations of their constitutional rights,

and because irreparable harm will result if the Court does not permanently enjoin

the Act. Moreover, because the constitutionally infirm portions of H.B. 481 are not

severable from the Act’s other provisions, H.B. 481 must be enjoined in its

entirety. Thus, Plaintiffs’ Motion for Summary Judgment and Permanent

Injunction should be granted.




                                          2
        Case 1:19-cv-02973-SCJ Document 124 Filed 02/20/20 Page 3 of 4




Respectfully submitted this 20th day of February, 2020.



Susan Talcott Camp*                     Sean Young
Elizabeth Watson*                       Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION          Attorney for Plaintiffs
FOUNDATION, INC.                        AMERICAN CIVIL LIBERTIES UNION
125 Broad Street, 18th Floor            FOUNDATION OF GEORGIA, INC.
New York, NY 10004                      P.O. Box 77208
(212) 549-2633                          Atlanta, GA 30357
tcamp@aclu.org                          Telephone: (678) 981-5295
ewatson@aclu.org                        Email: syoung@acluga.org

Attorneys for Plaintiffs SisterSong,    Julie Rikelman*
ACWC, AWMC, carafem, Summit,            Emily Nestler*
and Drs. Cwiak, Haddad and Lathrop      Kirby Tyrrell*
                                        CENTER FOR REPRODUCTIVE RIGHTS
Carrie Y. Flaxman*                      199 Water Street, 22nd Floor
PLANNED PARENTHOOD FEDERATION           New York, NY 10038
OF AMERICA                              (917) 637-3670 (phone)
1110 Vermont Avenue, NW                 (917) 637-3666 (fax)
Suite 300                               jrikelman@reprorights.org
Washington, DC 20005                    enestler@reprorights.org
(202) 973-4800                          ktyrrell@reprorights.org
carrie.flaxman@ppfa.org
                                        Attorneys for Plaintiffs Feminist and
Susan Lambiase*                         CWHO
PLANNED PARENTHOOD FEDERATION
OF AMERICA
123 William St., Floor 9
New York, NY 10038                       * Admitted pro hac vice
(212) 541-7800 (phone)
(212) 247-6811 (fax)
susan.lambiase@ppfa.org

Attorneys for PPSE



                                        3
        Case 1:19-cv-02973-SCJ Document 124 Filed 02/20/20 Page 4 of 4




                      CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing
has been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times
New Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                          CERTIFICATE OF SERVICE

I hereby certify that on the aforementioned date, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which constitutes service on
ECF registered users. N.D. Ga. Civil Local Rule 5.1(A)(3). Defendants’ attorneys
who later enter a notice of appearance will be served a copy of the foregoing by
mail. Fed. R. Civ. P. 5(b)(2)(C).

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                          4
